Title: To Thomas Jefferson from Jean François Briet, 20 June 1785
From: Briet, Jean François
To: Jefferson, Thomas



L’Orient le 20 Juin 1785.

J’ai eu l’honneur d’écrire à Son Excellençe le 15 Court. relativement à Mr. Peter Dischong, et elle apprendra directement de Nantes par mon ami à qui j’ai écris le même jour, de quel païs il est  natif. Mais comme j’apprends aujourd’hui que Mgr. de Calonne vient d’ordonner la restitution de la Marchandise suivant et Conformément à l’ordonnançe qu’avait rendu Mr. L’Intendant de la provinçe, mais sans Dédomagement, Je Supplie Son Excellence, Si elle daigne me Continuer Sa bienveillançe, de vouloir bien faire quelques représentations à Mgr. Le Contrôleur genéral, afin de me faire obtenir pour Mr. Dischong une indemnité Justement acquise pour la perte qu’il éprouve, non Seulement par le retard de trois mois, mais encore par la diminution de la Marchdise. qui a Couté. 6₶. 10s., tandis qu’on ne trouverait aujourdhuy d’acheteurs au dessus de 4₶. 10s. à 4₶. 15s. Dans cette attente, Je suis avec Respect, de Son Exçellençe, Son très humble et Très Obéïssant Serviteur,

Jn. fois. Briet

